Exhibit 10.4

Time Warner Inc.

Notice of Grant of Restricted Stock Units to Non-Employee Director

TIME WARNER INC. (the “Company”), pursuant to the Company’s 2013 Stock Incentive
Plan (the “Plan”), hereby grants (the “Award”) to the undersigned Participant
the following restricted stock units (the “RSUs”), subject to the terms and
conditions of this Notice, the RSU Director Agreement, Version 1 (13RUDIR), and
the Plan. Each RSU represents the unfunded, unsecured right of the Participant
to receive a Share on the date(s) specified herein. The Plan and the Restricted
Stock Units Agreement, both of which are incorporated into and made a part of
this Notice, can be accessed and printed through Fidelity’s Netbenefits.com
website (Plan Information & Documents).

 

1. Name:                                  
                                                ID:

 

2. Grant Information for this Award:

Restricted Stock Unit Grant Number:

Date of Grant:

Total Number of Restricted Stock Units Granted:

 

3. The vesting date shall be:

The Vesting Date shall be in the first year following the Date of Grant on the
first day of the month in which the Date of Grant occurred. 100% of the number
of the Total Number of Restricted Stock Units Granted will vest on the Vesting
Date.

The Restricted Stock Units will vest earlier than the Vesting Date in connection
with certain terminations of service as a director of the Company, as provided
in the Restricted Stock Units Agreement and Plan; and the Restricted Stock Units
will be canceled and forfeited upon certain terminations of service as a
director of the Company, as provided in the Restricted Stock Units Agreement and
Plan.